Case 2:17-cv-04375-JS-GRB Document 49-5 Filed 09/03/19 Page 1 of 2 PageID #: 832



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MARIO E. CASTRO,
                                                             Case No. 2:17-CV-04375-JS-GRB
                            Plaintiff,

                    V.

  THE BANK OF NEW YORK MELLON, AS
  TRUSTEE      FOR     THE   CERTIFICATE
  HOLDERS OF CWALT, INC., ALTERNATIVE
  LOAN TRUST 2006-0A11 F/K/A THE BANK
  OF NEW YORK MELLON, ALTERNATIVE
  LOAN TRUST 2006-0A11; UNKNOWN DOE'S
  1-12,000 et al.; SHELLPOINT MORTGAGE
  SERVICING, UNKNOWN DOE'S 1-12,000 et
  al.

                            Defendants.



                                         AFFIDAVIT OF SERVICE
             I, Noreen Donovan, being duly sworn, hereby certify that I am over eighteen years of

  age, a resident of the County of Putnam, State of New York, employed as a Legal Administrative

  Assistant with Akerman LLP, 666 Fifth Avenue, 20th Floor, New York, NY 10103, and that I am

  not a party to this action.

             I hereby certify that on the 3rd day of September, 2019, I caused a true and correct copy

  of a(n) DECLARATION OF JASON D. ST. JOHN, EXHIBITS, DEFENDANTS'

  MEMORANDUM OF LAW OPPOSING PLAINTIFF'S MOTION TO VACATE

  JUDGMENT PURSUANT TO FED.R.CIV.P.60(b) and CASES and AUTHORITIES, to be

  served, by depositing said documents in a securely sealed, fully postage-paid First Class Mail

  Envelope, in an official depository of, under the exclusive care and custody of the United States

  Postal Service, properly addressed, to the following:



  5 003 4064;1
Case 2:17-cv-04375-JS-GRB Document 49-5 Filed 09/03/19 Page 2 of 2 PageID #: 833




          Mario E. Castro
          419 West Hills Road
          Melville, New York 11747
          Pro Se Plaintiff



  Sworn to before me this
  .5 rd day of September, 2019.


      Notary Public
     WALTER LEE LEWIS
 Notary Public-State of New York
        No, 011E6143008
   Qualified in Bronx County
  Commission Expires 3/27/22




                                         2
  43214979;1
